Citation Nr: 0210157	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  94-37 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for residuals of shell 
fragment wounds of the right calf, current evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel

INTRODUCTION

The veteran served on active duty from April 1945 to December 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  By decision dated in August 2000, the Board 
remanded the issue for further development.  Thereafter, the 
RO increased the veteran's disability rating to 30 percent by 
decision dated in February 2002, which was made effective to 
October 1992.  Nonetheless, a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, as the veteran has not withdrawn the appeal, 
the issue of an increased evaluation above the current 30 
percent remains in appellate status. 

Further, it appears that the veteran has recently raised the 
issues of entitlement to service connection for post-
traumatic stress disorder (PTSD) and for a total disability 
rating for compensation based on individual unemployability.  
As there has thus far been no adjudication of these issue, 
they are referred to the RO for development and adjudication.


REMAND

In a VA substantive appeal dated in March 2002, the veteran 
requested a Travel Board hearing.  He noted that he continued 
to disagree with the rating decision and complained of, among 
other things, pain in his leg all the time.  Despite the 
service representative's characterization of the issue as an 
increased rating for phlebitis, the issue of right lower leg 
phlebitis was denied in the Board's August 2000 decision and 
is no longer on appeal; therefore, the Board accepts the 
veteran's March 2002 correspondence as a request for a Travel 
Board hearing on the issue of an increased rating for the 
residuals of a shell fragment wound of the right calf.  As 
there is no indication in the file that the veteran has 
withdrawn that request, the case will be returned to the RO 
to schedule such a hearing.  If, in fact, he does not desire 
a hearing on this issue, he should withdraw the request in 
writing.  The veteran is further informed that he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

In view of the foregoing, the claim is remanded to the RO for 
the following development:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the RO, in accordance with applicable 
procedures, and notice should be sent to 
the veteran and to his representative, as 
required.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the veteran or his representative until further 
notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


